Case 20-00018-LA11 Filed 01/19/21 Entered 01/19/21 12:38:28 Doc436 Pg.1of7

4

UNITED STATES BANKRUPTCY COURT FILED
SOUTHERN DISTRICT OF CALIFORNIA 2021 JAN 19 AM 1: 03
JM cep

+

ERK
19. BANKRUPTCY ©?
S@ BIST. @F CALB

IN RE: : CHAPTER 11

Vestavia Hills, LLC
d/b/a Mt. Royal Towers

CASE NO. 20-00018-LA11

DEBTOR.

NINTH APPLICATION FOR ALLOWANCE OF COMPENSATION BY VIRGINIA MOORE-BELL,
STATE LONG TERM CARE OMBUDSMAN FOR THE OFFICE OF THE STATE LONG TERM CARE
OMBUDSMAN PROGRAM, AS PATIENT CARE OMBUDSMAN

This Application for Allowance of Compensation of $116.16 by Virginia Moore-Bell as Patient
Care Ombudsman for the month of December 2020 is submitted pursuant to Federal Rules
of Bankruptcy Procedure 2016(a).
Applicant respectfully represents as follows:
1. Applicant is the State Long Term Care Ombudsman for the State of Alabama.
2. Applicant was appointed Patient Care Ombudsman in the instant case on January 16, 2020.
3. Applicant values the services rendered in the instant case at $116.16.
Such amount represents Applicant’s time and the local ombudsmen representative’s time spent on the
above referenced case. A detailed description of the hours expended and expenses incurred by both

agencies is attached.

WHEREFORE, Applicant respectfully requests that this Court approve her eighth Application for

 

1 p96 oO01g Nin

 

 
Case 20-00018-LA11 Filed 01/19/21 Entered 01/19/21 12:38:28 Doc 436 Pg. 2of7

Allowance of Compensation as Patient Care Ombudsman for the month of December, 2020 in the total
amount of $116.16.

This 15th day of January, 2021.

Respectfully submitted,

ae, yee IVome- fH

Virginia Moore-Bell

Patient Care Ombudsman

Alabama Department of Senior Services

201 Monroe St., Ste. 350

Montgomery, Alabama 36104

Telephone: 334-242-5753; Facsimile: 334-353-1596
virginia.bell@adss.alabama.gov

 

 

 
 

Case 20-00018-LA11 Filed 01/19/21 Entered 01/19/21 12:38:28 Doc 436 Pg. 3of7

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

In the Matter of:

Vestavia Hills LLC
d/b/a Mt. Royal Towers
Case No: 20-00018-LA11

NINTH REPORT OF PATIENT CARE OMBUDSMAN

|, Virginia Moore-Bell, LBSW, State Long Term Care Ombudsman and the duly appointed Patient
Care Ombudsman in the above case, and my representatives, file this eighth Patient Care Ombudsman
Report pursuant to 11 U.S.C. §333(a) and F.R.B.P. Rule 2007.2. This report is for the monitoring period
of December 2020. All monitoring visits included resident and staff interviews and observations.

MT. ROYAL TOWERS

Date of Visits: The local ombudsman spoke with the administrator, staff members, and residents on

12/23/20.

Ombudsman conducted a bankruptcy monitoring at Mt. Royal. Upon entering the facility Ombudsman
noted all staff were wearing masks and gloves. The common areas and lobby appeared to be clean and
well kept.

Ombudsman observed several residents in their room on the 2" floor. The rooms were clean, and the
residents were dressed and appeared clean. Ombudsman noted that there were no safety hazards
noted. Ombudsman spoke with resident EM in her room. She was in her wheelchair fully dressed
watching her tv. She stated that she was doing well and was having a good day. Ombudsman expressed
to her who | was and the role of the Ombudsman. Ombudsman asked her how she felt her care was in
the facility. She stated that she absolutely loved her room and felt the staff was taking good care of her.
She stated she felt like the staff was attentive and very nice to her. While speaking with Ms. M the DON
came into her room. She patted the DON on her arm and told Ombudsman how much she loves her. Ms.
M was asked about the bankruptcy and if she felt it was affecting her care in any way. She stated that
she did not feel the bankruptcy had anything to do with her. She did ask Ombudsman when it would be
over. Ombudsman expressed that there was no set end date.

Ombudsman spoke with resident TL in his room. He was nodding when Ombudsman entered the room
and he did not speak much. He stated he was doing “ok” and he shook his head yes when asked if he
was being treated well. Ombudsman left him to his nap.

Ombudsman observed Central Supply and noted it was neat and clean and the shelves were stocked.
The staff member said they have additional supplies that had been delivered that day and the day

before and she was bringing them up a few boxes at a time and putting the supplies away instead of
having all of the boxes cluttering the room. She stated that there has not beena shortage of supplies

 

 
 

Case 20-00018-LA11 Filed 01/19/21 Entered 01/19/21 12:38:28 Doc436 Pg.4of7

due to the bankruptcy but stated the mail delivery has slowed down supply orders. She stated they have
opted to order more frequently or earlier to ensure shipping delays are not a problem.

Ombudsman spoke with the DON about the bankruptcy. She stated that she was aware of the
bankruptcy. She stated that she has only been the DON a little over a month, but she was a nurse in the
facility prior to this and does not feel the bankruptcy has impacted their pay or the ability to care for
residents. Ombudsman expressed that if there were any concerns, she could contact the Ombudsman.
She stated that she felt there was adequate staff to ensure residents were cared for.

Ombudsman spoke with a CNA who stated that she felt the staff had all of the needed items to ensure
their safety. She stated that they would begin vaccinations in January. Ombudsman noted there were
masks and gloves available in the lobby as needed. She stated that she has had no concerns related to
the bankruptcy. She felt there was adequate staff to assist the residents and stated they are able to
work overtime if needed.

Ombudsman spoke with a family friend of resident LR who was being wheeled back into her room. He
stated that the resident was doing well, and they had come to leave Christmas gifts for her. The friend
was wearing a mask in the lobby and stated he did not have any concerns for the resident or her care in
the facility. He was not aware of the bankruptcy as he was not a POA but stated that he could not tell
anything was wrong by the way she was cared for. He did state she has expressed a need for more flavor
to her food. He stated she used to cook a great deal before her illness and she “knows what she likes”.

Ombudsman contacted the Administrator who was not present at the facility at the time of the visit. She
stated the staff was doing well. She expressed that there had been surveyors in the facility for most of
November and they were working on a corrective action plan for the facility. She stated they have not
had any reduction in staff outside of the DON leaving and they promoted a nurse to DON and had to fill
her position. She stated they had two residents currently who were inpatient for mental health
treatment and no current Covid cases.

Due to Covid restrictions Ombudsman did not tour other floors due to time restrictions. The residents
and rooms on this floor appeared to be doing well and did not express any concerns. The rooms were
neat and clean and had no odor. Ombudsman previously received concerns of roaches in the facility. No
roaches or insects were observed during this visit.

Summary of Report

As of the date of this report, there have been no complaints or concerns received regarding this facility.
The State Long Term Care Ombudsman and her representatives will continue to monitor the facility ona
regular basis to ensure the residents are receiving quality care and adequate food and medications.

Respectfully submitted this 9‘ day of December, 2020.

 

it pre Moos - S~

Virginia Moore-Bell, State Long Term Care Ombudsman

 

 
 

Case 20-00018-LA11_ Filed 01/19/21 Entered 01/19/21 12:38:28 Doc436 Pg. 5of7

at

United Way AAA of Jefferson County

Period Covered: 12/1120-12/30/20
A B
Date Reason
12/23/2020 Monitoring interviews
12/30/2020 Documentation

Signature Dana Ulrith 1114/2021

 

 

Reimbursement request for Bankruptcy Case

c D E F G H I J
Total
Salary and Fringe Benefit Total Travel Mileage Reimbursement
Time in hours Hourly Rate Salary and Fringe Per Diem Mileage rate @ $.575/mile Request
(Cc * D) (G* H) (E+F +I)
1.50 $ 24.30 $ 36.45 10 0.5750 $ 5.75 $ 42.20
0.92 $ 2430 $ 22.36 $ $ 22.36

 

 
Case 20-00018-LA11_ Filed 01/19/21 Entered 01/19/21 12:38:28 Doc 436 Pg.6of7

 

Alabama Dept. of Senior Services
Office of State Long-Term Care Ombudsman Program

Reimbursement request for Bankruptcy Case

Period Covered: Nov-20
A B c D E F G H
Salary and Fringe Benefit Total Travel Mileage
Date Reason Time in hours Hourly Rate Salary and Fringe Per Diem Mileage rate
(C*D)
1/15/2021 Preparation of Report 100 $ §1.60 $ 51.60

@ $.575/mile
(G*H)

J
Total
Reimbursement
Request
(E+F +l)

$ 51.60

 

 
Case 20-00018-LA11 Filed 01/19/21 Entered 01/19/21 12:38:28 Doc 436 Pg. 7of7

 

FILED

2021 JAN 19 AMI: 03
JA CLERK

U.S. BANKRUPTCY CT
S® BIST. @F CALH.

January 15, 2021

MEMORANDUM

TO: United States Bankruptcy Court
Southern District of California
325 West F. Street
San Diego, CA 92101-6991

ATIN: David A. Ortiz
United States Department of Justice
Office of the United States Trustee

FROM: Alabama Department of Senior Services
Office of the State Long-Term Care Ombudsman Program
Attn: Accounts Payable
201 Monroe St., Ste. 350

Montgomery, AL 36130

RE: Case No. 20-00018-LA11

Please consider this memorandum as the ninth request for reimbursement of costs incurred related to
the monitoring of resident quality care in the above referenced case. This request covers the period
December, 2020.

Please see the attached invoice and spreadsheet that documents the time spent by Virginia Moore-Bell,
State Long-Term Care Ombudsman and the local ombudsmen representative at the United Way Area
Agency on Aging in the total amount due of $116.16.

If you have any questions or concerns, please do not hesitate to contact Todd Cotton, CPA, Alabama
Department of Senior Services at 334-242-5743 or Virginia Moore-Bell, Director of the Office of the
State Long-Term Care Ombudsman Program at 334-242-5753.

 
